Citation Nr: 0325788	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  97-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, with surgical scar, 
currently evaluated as 30 percent disabling, exclusive of 
temporary, total convalescent ratings.

2.  Entitlement to service connection for hallux valgus 
deformity of the right foot, with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980, from September 1980 to January 1983, and from July 1987 
to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and May 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) at Pittsburgh, Pennsylvania.  

A personal hearing was held in November 1994 before a hearing 
officer at the RO at which the veteran testified about her 
right shoulder disability.  A transcript of the hearing is of 
record.

In a November 1995 rating decision, the hearing officer 
increased the rating of the right shoulder disability from 20 
to the current 30 percent and granted two separate extensions 
of benefits under 38 C.F.R. § 4.30, which authorizes the 
assignment of temporary, total convalescent ratings.  
However, as the veteran is seeking the maximum evaluation 
available for this disability, her appeal has continued.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim concerning the right shoulder 
disability in June 1999 with instructions to the RO to 
undertake certain additional development.

In the June 1999 Remand, the Board advised the RO that a 
claim of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was pending.  The Board noted that the veteran had 
raised the claim in her September 1994 substantive appeal of 
the denial of an increased evaluation of her right shoulder 
disability, in which she asserted that the disability 
prevented her from working.  The RO has not taken action on 
the TDIU claim, however.  Therefore, the Board again directs 
the RO's attention to this claim.


REMAND

In September 2003, the Board received new evidence and a 
request for a hearing before a member of the Board (now 
referred to as a Veterans Law Judge) at the RO that had been 
submitted by the veteran.  The Board received the new 
evidence and hearing request within 90 days after the claims 
were certified to the Board for appellate review and the 
claims file transferred to the Board.  See 38 C.F.R. 
§ 20.1304(a) (2002).  

The new evidence consists of the veteran's statement and 
medical literature concerning hallux valgus.  The veteran has 
not waived her right to initial consideration by the RO of 
this evidence.  See 38 C.F.R. § 20.1304(c) (2001).  

Accordingly, the claims must be remanded so that the RO may 
consider the new evidence and schedule the veteran for the 
requested hearing.  38 C.F.R. § 19.9 (2002).

On remand, the RO must provide the veteran with notice 
concerning her claims that conforms to the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA), as set 
out in the statute and implementing regulations and explained 
in judicial decisions.  

The Board notes that the VCAA was enacted during the course 
of the appeal, on November 9, 2000.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  

The VCAA and its implementing regulation heighten VA's duties 
under earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  Thus, the new law is more favorable to claimants 
than is the former.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court) held in Karnas v. 
Derwinski that when a statute or regulation changes after a 
claim has been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded and the new law is more favorable to the claim, the 
new law will govern absent Congressional intent to the 
contrary.  See Karnas, 1 Vet. App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit (the Court of Appeals) held that when a 
claim has been decided by the Board and is before the Court 
on appeal, remanding the claim under Karnas for application 
of section 3(a) of the VCAA (containing the provisions, 
codified as 38 U.S.C.A. §§ 5103 and 5103A, defining VA's 
duties to notify claimants of information and evidence that 
could substantiate their claims and to assist claimants with 
the development of such evidence) would require the 
retroactive application of a statutory provision when 
Congress did not so provide and therefore, was impermissible.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  

However, the procedural posture of the instant case is 
different from that presented in Kuzma, where a decision of 
the Board denying the claim was entered before the enactment 
of the VCAA and was not vacated or reversed later by the 
Court.  Thus, at no time on or after the date of enactment of 
the VCAA was the claim pending before VA in Kuzma.  In 
contrast, the claims presented here were pending before VA on 
the date of enactment of the VCAA.  Therefore, the Board 
finds that the holding in Kuzma does not apply to these 
claims.  Rather, they are to be developed and adjudicated 
within the framework established by the VCAA.  Karnas.

Recent judicial decisions have mandated that the provisions 
of the VCAA be strictly observed.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which evidence may be 
submitted in support of a claim.  Id.; see Disabled American 
Veterans, 327 F.3d at 1353-54.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  

It cannot be said with respect to either of the claims 
presented on this appeal that the veteran has received the 
notice described in section 5103 of the VCAA.  The record 
reveals that in April 2000, in accordance with the Board's 
instructions in the June 1999 Remand, the RO sent the veteran 
a letter describing evidence needed to support her claim for 
an increased rating of her right shoulder disability and 
offering VA's assistance in obtaining that evidence.  The 
other requirements for the content of the notice to be 
furnished under section 5103 were not fulfilled in connection 
with the increased rating claim, if they were at all, until 
the RO issued a supplemental statement of the case in March 
2003 reviewing the provisions of the VCAA.  Likewise, the 
notice required by section 5103 was not provided to the 
veteran in connection with the service connection claim 
concerning a right foot disability until the RO issued the 
statement of the case in July 2003 reviewing the provisions 
of the VCAA.  However, under the VCAA, a claimant has one 
year from the date of notification under section 5103 in 
which to submit additional evidence in support of the claim.  
38 U.S.C.A. § 5103(b); Disabled American Veterans, 327 F.3d 
at 1353-54.  Thus, it would be premature to decide either of 
the veteran's claims now.

A failure of the agency of original jurisdiction to provide 
notice satisfying section 5103 of the VCAA could have been 
corrected at the level of the Board after February 22, 2002, 
pursuant to subsection (a)(2)(ii) of revised regulation 38 
C.F.R. § 19.9(a)(2), which specifically authorized the Board 
to correct such a deficiency.  However, the Court of Appeals 
held on May 1, 2003 in Disabled American Veterans that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because contrary to 
section 5103.  Disabled American Veterans, 327 F.3d at 1348-
49.  Therefore, the claims must be remanded so that the RO 
may issue the requisite notice to the veteran and her 
representative.

The notice should take into account the evidence needed to 
support a separate evaluation of the right shoulder 
disability for post-surgical scars, if otherwise warranted.  
See 38 C.F.R. § 4.14 (2002).  It is noted that while the 
appeal of the denial of an increased rating of the right 
shoulder disability has been pending, the provisions of the 
rating schedule concerning disability due to scars were 
revised as of an effective date of August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  The veteran is entitled to 
evaluation under the revised provisions if the result would 
be more favorable than under the former.  Karnas, 1 Vet. App. 
at 312-13; but see 38 U.S.C.A. § 5110(g) (West 2002) 
(effective date of an increased rating rendered under the 
revised regulation cannot be earlier than the effective date 
of the revised regulation).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
her representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate the 
claims.  The notice should take into 
account the rating criteria set forth in 
both the former and the revised versions 
of the provisions of the rating schedule 
concerning disability due to scars.  The 
notice should inform the veteran that she 
has one year from its date in which to 
identify or submit such material and must 
comply with section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation in all other respects, see 
38 U.S.C.A. § 5103 (2002), 38 C.F.R. 
§ 3.159(b) (2002), and should satisfy the 
holdings of Quartuccio v. Principi, 
16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

2.  The RO should review the evidence 
submitted by the veteran and received by 
the Board in September 2003.  If the 
claim(s) continues to be denied in whole 
or in part, a supplemental statement of 
the case concerning the claim(s) should 
be provided to the veteran and her 
representative.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should be allowed for 
response.  

3.  The RO should schedule a hearing for 
the appellant before a Veterans Law Judge 
at the RO concerning each of the two 
claims on appeal that has not been 
granted in full.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


